DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments on page, filed 03/23/2021, with respect to Claim 12 have is moot since applicant has cancelled and having the allowable subject matter of Claims 13-15 included in the amended version thereof. The rejection of Claims 18 and 19 has been withdrawn by virtue of their dependency on the allowable Claim 13. 

Allowable Subject Matter
Claims 2-11 and 13-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including (a) exposing a magnesium-doped p-(Al,In)GaN layer to a gaseous mixture comprising H2, NH3, or a combination thereof, wherein the gaseous mixture has a partial pressure of H2 less than 760 Torr, to provide an exposed magnesium-doped p-(Al,In)GaN layer; and (b) growing an n-(Al,In)GaN layer on the exposed magnesium-doped p-(Al,In)GaN layer by RPCVD, as disclosed in Claim 2; (a) growing a magnesium-doped p-(Al,In)GaN layer using a gaseous mixture comprising H2, NH3 or a combination thereof, wherein the gaseous mixture has a partial pressure of H2 less than 760 Torr; and (b) growing an n-(Al,In)GaN layer on the magnesium-doped p-(Al,In)GaN layer by RPCVD, wherein growing the n-(Al,In)GaN 2 is greater than the partial pressure of H2, as disclosed in Claim 13; (a) growing a magnesium-doped p-(Al,In)GaN layer using a gaseous mixture comprising H2. NHy or a combination thereof, wherein the gaseous mixture has a partial pressure of H2 less than 760 Torr; and (b) growing an n-(Al,In)GaN layer on the magnesium-doped p-(Al,In)GaN layer by RPCVD, wherein growing the n-(Al,In)GaN layer consists of growing an n-(Al,In)GaN layer on the magnesium-doped p-(Al,In)GaN layer by RPCVD in an environment wherein the partial pressure of H2 is greater than the partial pressure of N2, as disclosed in Claim 14; or (a) growing a magnesium-doped p-(AlJnlGaN layer using a gaseous mixture comprising H2, NH3. or a combination thereof, wherein the gaseous mixture has a partial pressure of H2 less than 760 Torr; and (b) growing an n-(Al,In)GaN layer on the magnesium-doped p-(Al,In)GaN layer by RPCVD, wherein step (b) comprises: (b1) growing an (Al,In)GaN layer on the magnesium-doped p-(Al,In)GaN layer in an environment wherein the partial pressure of N2 is greater than the partial pressure of H2; and (b2) growing the n-(Al,In)GaN layer on the (Al,In)GaN layer by RPCVD, to provide a semiconductor structure comprising a buried activated magnesium doped p-(Al,In)GaN layer, as disclosed in Claim 15.
In the instant case, Oshima (US 2007/0096147) discloses a nitride-based semiconductor substrate and a method of making the same, wherein growing an epitaxially a nitride-based semiconductor in an atmosphere with a hydrogen partial pressure of 5 kPa, which is equivalent to 37.5 torr, hence less than 760 torr by the HVPE method.
Ogawa (US 2007/0196938) discloses a nitride-based semiconductor device, wherein a Mg-doped p-type AlGaN layer 108, wherein the partial pressure of hydrogen etching effect by controlling its partial pressure with subsequent heat treatment for inducing the mass transport phenomena in an ammonia and nitrogen atmosphere, wherein the temperature and partial pressure of ammonia control the treatment time of this process.
Furthermore, Shibata et al. (US 2010/0301358) disclose a nitride-based light emitting device, wherein a p-type AlGaN crystal layer was formed through crystal growth by metal-organic vapor phase epitaxy employing, as a carrier gas, a gas mixture of hydrogen H2 and nitrogen N2, in which the relative partial pressure of N2 was varied from 0 to 100%.  
Additionally, Fujikura et al. (US 2020/0127163) disclose nitride semiconductor template, including: a substrate having a front surface and a back surface opposite to the front surface; a back side semiconductor layer provided on a back surface side of the substrate, comprising a polycrystalline group III nitride semiconductor, and having a linear expansion coefficient different from a linear expansion coefficient of the substrate; and a front side semiconductor layer provided on a front surface side of the substrate, comprising a monocrystalline group III nitride semiconductor, and having a linear expansion coefficient different from a linear expansion coefficient of the substrate, wherein a thickness of the front side semiconductor layer is a thickness exceeding a critical thickness at which cracks are generated in the front side semiconductor layer when only the front side semiconductor layer is formed without forming the back side semiconductor layer, wherein ratio (N2/H2) of a partial pressure of the N2 gas with respect 2 gas in the nitride film formation step is larger than the ratio (N2/H2) of a partial pressure of the N2 gas with respect to a partial pressure of the H2 gas in the nitride film formation.
Finally, Watanabe et al. (US 2019/0006558) disclose a nitride-based light emitting device, wherein AlGaN alteration layer 50' is interrupted, and the AlGaN alteration layer 50' is exposed to a carrier gas atmosphere (e.g. a carrier gas atmosphere having hydrogen as a main component) lower in nitrogen partial pressure than that when growing the alteration layer.  In more detail, the supply of TMA gas and TMG gas as group III element source gas is stopped and, while supplying ammonia gas, the AlGaN alteration layer 50' is exposed to hydrogen as the carrier gas.  In the case where nitrogen gas is used as the carrier gas when forming the AlGaN alteration layer 50', the carrier gas is switched from nitrogen to hydrogen.  Here, it is preferable to, after switching the carrier gas from nitrogen to hydrogen, adjust the ratio of ammonia gas and hydrogen gas to further decrease the nitrogen partial pressure according to need.  By stopping the supply of group III element source gas and exposing the AlGaN alteration layer 50' to hydrogen 
gas to decrease the nitrogen partial pressure, the surface part of the AlGaN alteration layer 50' is altered to AlN to serve as the AlN guide layer 60, and the remaining part maintains the Al composition ratio of the AlGaN alteration layer 50' and serves as the final barrier layer 50.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898